      Case 1:21-cv-00655-DKC Document 18-2 Filed 04/27/21 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND
                         (NORTHERN DIVISION)

                                            :
LISA M.F. KIM, et al.,                      :
                         Plaintiffs,        :
                                            :
vs.                                         :   Case No. 1:21-cv-655-DKC
                                            :
BOARD OF EDUCATION OF                       :
HOWARD COUNTY,                              :
                Defendant.                  :
                                            :

                             [PROPOSED] ORDER

      Upon consideration of Plaintiffs’ Complaint, Defendant’s Motion to Dismiss,

and the accompanying briefing, Defendant’s Motion is GRANTED. It is hereby

ORDERED that Plaintiffs’ Complaint is DISMISSED with prejudice.



________________                 _________________________________________
DATE                             UNITED STATES DISTRICT JUDGE
